EXHIBIT 10.f (2)



AMENDMENT NO. 1
to
EXECUTIVE EMPLOYMENT AGREEMENT



           THIS IS AMENDMENT NO. 1 (the “Amendment”), effective as of January 1,
2004, to the EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) by and between
Crown Cork & Seal Company, Inc., a Pennsylvania corporation (the “Subsidiary”)
and John W. Conway (the “Executive”), which was effective as of January 3, 2000.

Background

           WHEREAS, pursuant to the Agreement, the Executive agreed to serve as,
and the Subsidiary agreed to employ the Executive as, the President and Chief
Operating Officer of the Subsidiary;

           WHEREAS, pursuant to a corporate reorganization effective February
25, 2003, the Subsidiary became a wholly-owned subsidiary of Crown Holdings,
Inc., a Pennsylvania corporation (the “Company”);

           WHEREAS, the Company desires to assure itself of the continued
employment of the Executive with the Company and to encourage his continued
attention and dedication to the best interests of the Company by amending the
Agreement as provided in this Amendment;

           WHEREAS, the Executive desires to be employed by the Company in
accordance with the terms of this Amendment;

           NOW, THEREFORE, pursuant to Section 12 of the Agreement, the Company
and the Executive hereby agree to this Amendment to the Agreement as follows:

Terms

           1.      All references in the Agreement to “Company” shall mean Crown
Holdings, Inc., a Pennsylvania corporation.

           2.      The second sentence of Section 2 of the Agreement is amended
to read as follows:

     “The Executive shall serve as the Company’s Chairman of the Board,
President and Chief Executive Officer, with the customary duties, authorities
and responsibilities of a Chairman of the Board, President and Chief Executive
Officer of a corporation and such other duties, authorities and responsibilities
(a) as have been agreed upon by the Company and the Executive or (b) as may from
time to time be delegated to the Executive by the Board as are consistent with
such position.”

           3.     In all other respects the Agreement is ratified and affirmed.




--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, the parties have duly executed this Amendment as
of the date first written above.

  CROWN HOLDINGS, INC.       /s/ Alan W. Rutherford   Alan W. Rutherford   Vice
Chairman of the Board,   Executive Vice President
and Chief Financial Officer



  CROWN CORK & SEAL COMPANY, INC.       William T. Gallagher   /s/ William T.
Gallagher   Vice President and General Counsel



  EXECUTIVE       /s/ John W. Conway   John W. Conway









2